Electronically Filed
                                                        Supreme Court
                                                        SCEC-XX-XXXXXXX
                                                        29-AUG-2022
                                                        02:12 PM
                                                        Dkt. 26 FFCL


                          SCEC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


 GARY A. CORDERY; and GROUP OF 30 INDIVIDUAL REGISTERED VOTERS,
                           Plaintiffs,

                                vs.

        STATE OF HAWAI#I OFFICE OF ELECTIONS, Defendant.


                        ORIGINAL PROCEEDING

       FINDINGS OF FACT, CONCLUSIONS OF LAW, AND JUDGMENT
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          On August 22, 2022, Plaintiffs Gary A. Cordery and a

Group of 30 Individual Registered Voters (collectively,

Plaintiffs) submitted a document entitled “Election Complaint;

Motion for Preliminary Injunction Rule 65 HRCP” (complaint),

which was filed as an election contest complaint.     On August 26,

2022, Defendant State of Hawai#i Office of Elections (Defendant)

filed a motion to dismiss.   Upon consideration of the complaint

and motion to dismiss, and having heard this matter without oral

argument, we enter the following findings of fact, conclusions of

law, and judgment.

                         FINDINGS OF FACT

          1.   On August 22, 2022, the court received a document
from Plaintiffs titled “Election Complaint; Preliminary

Injunction Rule 65 HRCP” that was filed as an election contest

complaint.

           2.   Referring to the front and back of the 2022

primary election ballot, and the instructions on the ballot,

Plaintiffs assert that the design and order of the ballot used

for the 2022 Primary Election were inconsistent with HRS §§ 12-21

and 12-31, as well as the Hawai#i Constitution.   Plaintiffs also

assert that the “Spoiled Ballots” from mail-in voting “will be

impossible to determine, or audit.”    They assert it is

“impossible to determine if the voter understood the confusing

instructions and cast their vote in an uninfluenced manner with a

free state of mind[,]” and mail-in ballot voters were provided no

remedy to correct any errors on their ballots.

           3.   Plaintiffs request the following relief:

                (a)   Nullification of the 2022 Primary Election

results;

                (b)   This court require all qualified candidates

to advance to the 2022 General Election; and

                (c)   Pursuant to Hawai#i Rules of Civil Procedure

(HRCP) Rule 65, issue a preliminary injunction halting

certification of the 2022 Primary Election results until an oral

hearing may be held to determine compliance of the 2022 Primary

Election ballot.

           4.   Plaintiffs cite, among other authorities, Hawai#i

Revised Statutes (HRS) § 11-173.5 as conferring the court with

                                  2
jurisdiction over this matter.

           5.   Plaintiffs also cite to HRS §§ 12-21 (2009) and

12-31 (2009), as well as the Hawai#i Constitution.

           6.   Defendant asserts the complaint should be

dismissed with prejudice and the motion for preliminary

injunction should be denied.

                        CONCLUSIONS OF LAW

           1.   When reviewing a request to dismiss a complaint,

the court’s review “is based on the contents of the complaint,

the allegations of which [the court] accept[s] as true and

construe[s] in the light most favorable to the plaintiff.

Dismissal is improper unless it appears beyond doubt that the

plaintiff can prove no set of facts in support of his claim which

would entitle him to relief.”    Casumpang v. ILWU, Local 142, 94

Hawai#i 330, 337, 13 P.3d 1235, 1242 (2000) (quotation marks and

citation omitted).

           2.   When considering a request to dismiss a complaint,

the court need not accept conclusory or formulaic recitations on

the legal effects of the events alleged.     Kealoha v. Machado, 131

Hawai#i 62, 74, 315 P.3d 213, 225 (2013).

           3.   HRS § 11-172 (Supp. 2021) provides in relevant

part:   “With respect to any election, any candidate, or qualified

political party directly interested, or any thirty voters of any

election district, may file a complaint in the supreme court.

The complaint shall set forth any cause or causes, such as but

not limited to, provable fraud, overages, or underages, that

                                  3
could cause a difference in the election results.”

          4.      HRS § 11-173.5 (2009 & Supp. 2021) provides for,

among other matters, time requirements for primary election

contests for cause to be filed in the supreme court, as well as

the remedy allowed to be provided in primary election contests.

          5.      The remedy provided by HRS § 11-173.5(b) of having

the court decide which candidate was nominated or elected is the

only remedy that can be given for primary election

irregularities.    Funakoshi v. King, 65 Haw. 312, 316, 651 P.2d

912, 914 (1982).

          6.      In Funakoshi, 65 Haw. at 316, 651 P.2d at 914,

this court said:    “By the omission of language providing for the

invalidation of an election and the allowance of a new election

in HRS § 11–173.5(b), the legislature clearly intended that the

only remedy that could be given for primary election

irregularities was the statutory remedy of having this Court

decide which candidate was nominated or elected.”

          7.      A complaint challenging the results of a primary

election fails to state a claim unless the plaintiff demonstrates

errors, mistakes, or irregularities that would change the outcome

of the election.    See HRS § 11-172; Funakoshi, 65 Haw. at 317,

651 P.2d at 915.

          8.      A plaintiff challenging a primary election must

show that he or she has actual information of mistakes or errors

sufficient to change the election result.    Funakoshi, 65 Haw. at

316-17, 651 P.2d at 915.

                                   4
          9.    In order for a complaint to be legally sufficient,

it must “show[] that the specific acts and conduct of which they

complain would have had the effect of changing the results of the

primary election[.]”    Elkins v. Ariyoshi, 56 Haw. 47, 49, 527

P.2d 236, 237 (1974).

          10.   Taking Plaintiffs’ allegations as true and viewing

them in the light most favorable to them, nullification of the

2022 Primary Election results and requiring all qualified

candidates to advance to the 2022 General Election are not

remedies authorized by HRS § 11-173.5(b) (“[t]he judgment shall

decide what candidate was nominated or elected”).    See Funakoshi,

65 Haw. at 315, 651 P.2d at 914.

          11.   Moreover, the last sentence of HRS § 11-173.5(b)

reads (emphasis added):    “The judgment shall be conclusive of the

right of the candidate so declared to be nominated; provided that

this subsection shall not operate to amend or repeal section

12-41.”

          12.   HRS § 12-41(a) (2009) mandates in pertinent part:

“The person or persons receiving the greatest number of votes at

the primary . . . as a candidate of a party for an office shall

be the candidate of the party at the following general . . .

election but not more candidates for a party than there are

offices to be elected[.]”

          13.   Nullifying the results of the 2022 Primary

Election and requiring all qualified candidates to advance to the

2022 General Election are also remedies that would be

                                   5
inconsistent with HRS §§ 11-173.5(b) and 12-41(a) because a

judgment requiring the remedies Plaintiffs seek would not be

conclusive of any candidate receiving the greatest number of

votes in any race for an office in the 2022 Primary Election.

          14.   Plaintiffs’ complaint thus fails to state a claim

upon which relief can be granted.

          15.   Because the complaint fails to state a claim upon

which relief can be granted, the motion for preliminary

injunction is denied.   See Nuuanu Valley Ass’n v. City & Cnty. of

Honolulu, 119 Hawai#i 90, 106, 194 P.3d 531, 547 (2008).

                             JUDGMENT

          Based upon the foregoing findings of fact and

conclusions of law, judgment is entered dismissing the complaint.

          DATED: Honolulu, Hawai#i, August 29, 2022.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 6